—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in denying without a hearing the application of plaintiff for an order reducing his child support obligation and relieving him of his obligation to contribute to his children’s education. “It is well settled that on a motion for an upward or downward modification of support payments, a hearing is necessary on the issue of changed circumstances where the parties’ affidavits disclose the existence of genuine questions of fact” (Schnoor v Schnoor, 189 AD2d 809, 810; see, Stedfelt v Stedfelt, 258 AD2d 642; cf., Wells v Wells, 242 AD2d 934). We therefore reverse the order and remit the matter to Supreme Court for a hearing on the application. (Appeal from Order of Supreme Court, Monroe County, Siracuse, J. — Support.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.